Title: To James Madison from Albert Gallatin, 6 November 1806
From: Gallatin, Albert
To: Madison, James



Sir
Treasury Department Nover. 18th. 1806

I have the honor to enclose the copy of a letter from the collector of Boston respecting the complaint of the notaries public of that place.  I do not find that there has ever been any provision made by law or instructions respecting the manner of certifying sea letters or any of the other custom house documents specified by the complainants.  I have the honor to be with the highest respect Sir Your obedt. Servt

Albert Gallatin

